DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/13/2020 has been entered. 
Notice to Applicant
This communication is in response to the amendment filed 11/13/2020. Claims 1, 6-8, 12, 14-17, 19, 24, 26 have been amended. Claims 2-4, 9, 13, 20-23, 25, 28 have been canceled. Claims 29-30 have been added. Claims 1, 5-8, 10-12, 14-19, 24, 26-27, 29-30 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
Claim 6 recites “wherein the one or more non-ECG events further comprise an electrode noise event.” However, independent claim 1 has been amended to recite “the one or more non-ECG sensors comprising a motion sensor, a single axis accelerometer, a multi-axis accelerometer, or a gyroscope.” While “a motion sensor, a single axis accelerometer, a multi-axis accelerometer, or a gyroscope” may include one or more electrodes, it is unclear how the processor “[receives] and [processes] the non-ECG data to identify one or more [an electrode noise event], wherein the non-ECG events are related to at least one of movement or physical activity of the patient identified based on the non-ECG data generated by the one or more non-ECG sensors.” The specification only describes “electrode noise” relating to ECG data and ECG sensors, but the as-filed disclosure does not appear to describe the processor “receiving and processing the non-ECG data to identify one or more [an electrode noise event], wherein the non-ECG events are related to at least one of movement or physical activity of the patient identified based on the non-ECG data generated by the one or more non-ECG sensors.” Because no additional information is given, the disclosure fails to sufficiently describe “wherein the one or more non-ECG events further comprise an electrode noise event.”
Claim 7 recites “wherein the one or more non-ECG events further comprise an electrode fall-off event.” However, independent claim 1 has been amended to recite “the one or more non-ECG sensors comprising a motion sensor, a single axis accelerometer, a multi-axis accelerometer, or a gyroscope.” While “a motion sensor, a single axis accelerometer, a multi-axis accelerometer, or a gyroscope” may include one or more electrodes, it is unclear how “an electrode fall-off event” is possible with the configuration of the sensors and how the processor “[receives] and [processes] the non-ECG data to identify one or more [an electrode fall-off event], wherein the non-ECG events are related to at least one of movement or physical activity of the patient identified based on the non-ECG data generated by the one or more non-ECG sensors.” The specification only describes “electrode fall-off” relating to ECG data and ECG sensors, but the as-filed disclosure does not appear to describe the processor “receiving and processing the non-ECG data to identify one or more [an electrode noise event], wherein the non-ECG events are related to at least one of movement or physical activity of the patient identified based on the 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-8, 10-12, 14-19, 24, 26-27, 29-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim 1 is drawn to a device which is within the four statutory categories (i.e., machine). Claim 19 is drawn to a method which is within the four statutory categories (i.e., method). Claim 24 is drawn to a device which is within the four statutory categories (i.e., machine).
Independent claim 24 (which is representative of independent claims 1, 19) recites…providing dynamic viewing of information…receiving the plurality of ECG recordings for the time intervals including the cardiac events, receiving and processing the non-ECG data to identify one or more non-ECG events, wherein the one or more non-ECG events are related to movement or physical activity of the patient identified based on the non-ECG data generated by the one or more non-ECG sensors, and generating a graphical representation of the plurality of ECG recordings and the non-ECG data, the graphical representation comprising a continuous timeline comprising (i) first portions based on both the plurality of ECG recordings and the non-ECG data, the first portions comprising a time-dependent ECG waveform generated from the plurality of ECG recordings and at least one non-ECG graphical event indicator of the non-ECG data for time intervals including the cardiac events, and (ii) second portions for time periods occurring between the plurality of ECG recordings based only on the non-ECG data, the second portions of the continuous timeline comprising timeline segments connecting the time-dependent ECG waveforms 
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions), but for the recitation of generic computer components. That is, other than reciting a “processor” (claims 1, 24) and “computer” to implement the method (claim 19), the claim encompasses helping a user identify relevant information for review, which is described as human activity in ¶ 0052 of the specification. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 1 has additional limitations (i.e., wearable medical device comprising ECG sensors, non-ECG sensors (i.e., a motion sensor, a single axis accelerometer, a multi-axis accelerometer, or a gyroscope), memory, wearable device processor; processor; output device). Claim 19 has additional limitations (i.e., computer to implement the method; wearable medical device; non-ECG sensors (i.e., a motion sensor, a single axis accelerometer, a multi-axis accelerometer, a gyroscope); output device). Claim 24 has additional limitations (i.e., wearable medical device comprising ECG sensors, non-ECG sensors (i.e., a motion sensor, a single axis accelerometer, a multi-axis accelerometer, or a gyroscope), memory, wearable device processor; processor; user interface displayed on an output device). Looking to the specifications, the processor, output device, computer, and user interface (including slider) are described at a high level of generality (¶ 0089; ¶ 00105), such that it amounts to no more than mere 
Furthermore, the additional limitations of “detect an ECG signal,” “detect one or more non-ECG signals,” “store the detected ECG and non-ECG signals,” “process the ECG signals from the one or more ECG sensors to detect cardiac events in the ECG signals; wirelessly transmit a plurality of ECG recordings generated from the ECG signals for time intervals including the cardiac events; and wirelessly transmit non-ECG data generated from the detected non-ECG signals for the time intervals including the cardiac events and for time intervals without cardiac events,” “receiving the plurality of ECG recordings for the time intervals including the cardiac events,” and “receiving…the non-ECG data” only provides the input data for the performance of the abstract idea, and as such, amounts to insignificant extrasolution activity. See: MPEP § 2106.05(g). The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general purpose computer or computers (i.e., processor, output device, computer, and user interface (including slider)) does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, the limitations of “a wearable medical device” comprising “ECG sensors configured to detect an ECG signal” and “non-ECG sensors configured to detect one or more non-ECG signals, the one or more non-ECG sensors comprising a motion sensor, a single axis accelerometer, a multi-axis accelerometer, or a gyroscope” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Kaib et al. (U.S. Patent App. Pub. No. US 2013/0324868 A1) (Kaib: ¶ 0075; ¶ 0077) and Molettiere et al. (U.S. Patent App. Pub. No. US 2014/0164611 A1) (Molettiere: ¶ 0066; ¶ 0137; ¶ 0170), using a wearable  (Kaib: ¶ 0046; ¶ 0061; ¶ 0077; ¶ 0094), using a memory to store ECG and non-ECG signals is well-understood, routine, and conventional and thus, do not amount to “significantly more” than the judicial exception; also, storing and retrieving information in memory has been recognized by the courts as well-understood, routine, and conventional elements/functions. See: MPEP § 2106.05(d)(II). Also, the limitations of a “wearable device processor…configured to: process the ECG signals from the one or more ECG sensors to detect cardiac events in the ECG signals” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Kaib et al. (U.S. Patent App. Pub. No. US 2013/0324868 A1) (Kaib: ¶ 0048; ¶ 0051-0055) and Molettiere et al. (U.S. Patent App. Pub. No. US 2014/0164611 A1) (Molettiere: ¶ 0069), using a wearable device processor to detect cardiac events in ECG signals is well-understood, routine, and conventional and thus, do not amount to “significantly more” than the judicial exception. Also, the limitations of “wirelessly transmit a plurality of ECG recording,” “wirelessly transmit non-ECG data,” “receiving the plurality of ECG recordings,” and “receiving…the non-ECG data” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Kaib et al. (U.S. Patent App. Pub. No. US 2013/0324868 A1) (Kaib: ¶0041; ¶ 0068; ¶ 0070) and Molettiere et al. (U.S. Patent App. Pub. No. US 2014/0164611 A1) (Molettiere: ¶ 0173; ¶ 0230; ¶ 0241), wirelessly transmitting and receiving ECG and non-ECG data is well-understood, routine, and conventional and thus, do not amount to “significantly more” than the judicial exception; also, receiving or transmitting data over a network has been recognized by the courts as well-understood, routine, and conventional elements/functions. See: MPEP § 2106.05(d)(II). Also, the limitations of a “user interface…displaying…a slider configured to be manipulated along the continuous timeline by a user…wherein manipulation of the slider along the continuous timeline changes the selected discrete time, thereby causing the at least one user interface to update the at least one visual indication” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by  (Kassem: column 21, line 60 - column 22, line 27), manipulating a slider to update a display is well-understood, routine, and conventional and thus, do not amount to “significantly more” than the judicial exception.
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception. 
Dependent claims 5-8, 10-12, 14-18, 26-27, 29-30 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claims 5-8, 10-12, 14-18, 26-27, 29-30 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8, 10, 12, 14-15, 18-19, 24, 26-27, 29-30  rejected under 35 U.S.C. 103 as being unpatentable over Kaib et al. (U.S. Patent App. Pub. No. US 2013/0324868 A1, hereinafter referred to as "Kaib") in view of Kassem et al. (U.S. Patent No. US 9,730,648 B2, hereinafter referred to as "Kassem") and Molettiere et al. (U.S. Patent App. Pub. No. US 2014/0164611 A1, hereinafter referred to as "Molettiere").
Regarding (currently amended) claim 1, Kaib teaches a system for providing a graphical representation of information comprising: 
a wearable medical device (Kaib: figure 2, element 200, i.e., “Wearable Defibrillator”; ¶ 0075) comprising: 
one or more ECG sensors configured to detect an ECG signal of a patient (Kaib: figure 2, element 202, i.e., “ECG Sensor(s)”; ¶ 0075; ¶ 0077, i.e., “collect…body impedance (from the ECG sensors 202 or EEG sensors 204)”); 
one or more non-ECG sensors configured to detect one or more non-ECG signals, the one or more non-ECG sensors comprising a motion sensor, a single axis accelerometer, a multi-axis accelerometer, or a gyroscope (Kaib: figure 2, element 208, i.e., “Motion Sensor(s)”; ¶ 0075; ¶ 0077, i.e., “collect…patient activity (from the motion sensors 208)”); 
a memory in communication with the sensors (Kaib: figure 1, i.e., “Wearable Medical Device Controller” 100 includes “Data Storage” 104 in communication with “Sensor Interface” 112; ¶ 0046; ¶ 0061), the memory configured to store the detected ECG and non-ECG signals of the patient (Kaib: ¶ 0046, i.e., “the data storage 104 includes event profile information 116 and other event information. In some embodiments, the data storage 104 includes sufficient capacity to store 2 or more weeks of physiological information”; ¶ 0077, i.e., “the wearable defibrillator 200 may collect, store…body impedance (from the ECG sensors 202 or EEG sensors 204)…and patient activity (from the motion sensors 208)”; ¶ 0094); and 
at least one wearable device processor in communication with the sensors and memory (Kaib: figure 1, i.e., “Wearable Medical Device Controller” 100 includes “Processor” 118 in communication with “Data Storage” 104 and “Sensor Interface” 112; ¶ 0046), configured to: 
process the ECG signals from the one or more ECG sensors to detect cardiac events in the ECG signals (Kaib: ¶ 0048; ¶ 0051-0055); 
wirelessly (Kaib: ¶ 0068; ¶ 0070) transmit a plurality of ECG recordings generated from the ECG signals for time intervals including the cardiac events (Kaib: ¶ 0041, i.e., “the wearable defibrillator transmits recorded data”; ¶ 0093, i.e., “events that may be detected by execution of the act 404 include any of the events described herein, such as cardiac arrhythmias, syncope precursors, and user-initiated events”; ¶ 0094, i.e., “the event manager records the event by storing information descriptive of the event in data storage. This event information may include information descriptive of the type of event, the timing of the event, ECG (or other) signals associated with the event”); and 
wirelessly (Kaib: ¶ 0068; ¶ 0070) transmit non-ECG data generated from the one or more non-ECG signals for the time intervals including the cardiac events and for time intervals without cardiac events (Kaib: ¶ 0032, i.e., “a wearable defibrillator that is configured to record data descriptive of…physical activities”; ¶ 0041, i.e., “the wearable defibrillator transmits recorded data”; ¶ 0077, i.e., “the wearable defibrillator 200 may collect, store…and patient activity (from the motion sensors 208)”); 
at least one processor remote from and in wireless communication with the wearable medical device configured to process information received from the wearable medical device (Kaib: ¶ 0041, i.e., Examiner interprets the “remote server” as the claimed remote processor because it communicates with the “wearable defibrillator” via “network interface” which includes wireless technologies and wherein, “this large volume of data may be analyzed”) by: 
receiving the plurality of ECG recordings for the time intervals including the cardiac events (Kaib: ¶ 0041, i.e., “recorded data is accumulated on the remote server”), 
receiving and processing (Kaib: ¶ 0041, i.e., “recorded data is accumulated on the remote server…this large volume of data may be analyzed using a variety of techniques to extract knowledge regarding the root cause or causes of a patient's symptoms. The analysis techniques used to mine this data may include correlation analysis, data variable comparisons, sandbox playing, discovery processes, iterative testing, looking for relations, subtraction, injection, and timeline matchup”) the non-ECG data to identify one or more non-ECG events, wherein the non-ECG events are related to at least one of movement or physical activity of the patient identified based on the non-ECG data generated by the one or (Kaib: ¶ 0078, i.e., “processing of motion data may be used to determine if there has been a change in the patient's gait or an increase in swaying while walking”; ¶ 0079, i.e., “using the motion sensors 208, the wearable medical device controller 100 can determine the patient's body position and orientation, for instance, whether the patient is standing, sitting, walking or lying down in a prone, supine or on her side”; ¶ 0080-0082), 
determining at least one of times of occurrences and time periods associated with the cardiac events (Kaib: ¶ 0094, i.e., “this event information may include information descriptive of the type of event, the timing of the event”), 
determining at least one of times of occurrences and time periods associated with the one or more non-ECG events (Kaib: ¶ 0080, i.e., “the wearable medical device controller 100 identifies the detected dyskinesia as a precursor event”; ¶ 0094, i.e., “this event information may include information descriptive of the type of event, the timing of the event”), 
identifying one or more non-ECG events occurring during time periods between the plurality of ECG recordings based on the determined times of occurrences or time periods associated with the cardiac events and with the one or more non-ECG events (Kaib: ¶ 0091, i.e., Examiner interprets the “syncopal episode” as the claimed non-ECG event because “physiological data” (which includes the ECG recordings and cardiac events) is recorded “before, during, and after a patient experiences the syncopal episode”), and 
Yet, Kaib does not explicitly teach, but Kassem teaches, in the same field of endeavor,
generating a graphical representation of the processed information for the identified events (Kassem: figure 9, element 310, i.e., the trends window; column 18, line 56 – column 19, line 52, i.e., “the trends window 310 can be configured to include an alarm marker within the graphical display of the physiological parameter which had one or more alarm states during the trend time period shown in the trends window 310”), the graphical representation comprising 
(Kassem: figure 9, i.e., the trends window 310 includes waveform in display section 388 depicting “HR”; column 15, lines 31-50); 
at least one non-ECG graphical event indicator for the identified non-ECG events occurring during time periods between the plurality of ECG recordings (Kassem: column 18, line 56 – column 19, line 52, i.e., Examiner interprets the non-ECG events being identified from data from a motion sensor, a single axis accelerometer, a multi-axis accelerometer, or a gyroscope is not functionally related to the continuous timeline comprising a non-ECG graphical event indicator for non-ECG events occurring during the time periods between the plurality of ECG recordings, and does not distinguish the claimed invention from the prior art. Kassem teaches an “alarm marker…positioned within the graphical display adjacent the dates and times corresponding to the alarm state, e.g., adjacent the trendline within the graphical display at the corresponding date and time…for different physiological parameters,” which in the context of Kaib, a person having ordinary skill in the art would have understood could be non-ECG events identified from data from a motion sensor, a single axis accelerometer, a multi-axis accelerometer, or a gyroscope), the at least one non-ECG graphical event indicator (i) indicating the time of occurrence for the non-ECG event and (ii) further comprising an indication that the identified non-ECG event occurred during the time periods between the plurality of ECG recordings (Kassem: column 18, line 56 – column 19, line 52, i.e., “the trends window 310 can be configured to include an alarm marker within the graphical display of the physiological parameter which had one or more alarm states during the trend time period shown in the trends window 310…The alarm marker can be positioned within the graphical display adjacent the dates and times corresponding to the alarm state, e.g., adjacent the trendline within the graphical display at the corresponding date and time. Being positioned adjacent the dates and times corresponding to the alarm state can facilitate comparison of alarm states for different physiological parameters because the alignment/misalignment of the alarm markers can be easily visually compared as being at same or different dates and times”); and 
at least one visual indication generated based on the non-ECG data (Kassem: column 18, line 56 – column 19, line 52, i.e., “the trends window 310 can be configured to include an alarm marker within the graphical display of the physiological parameter which had one or more alarm states during the trend time period shown in the trends window 310…The alarm marker can be positioned within the graphical display adjacent the dates and times corresponding to the alarm state, e.g., adjacent the trendline within the graphical display at the corresponding date and time. Being positioned adjacent the dates and times corresponding to the alarm state can facilitate comparison of alarm states for different physiological parameters because the alignment/misalignment of the alarm markers can be easily visually compared as being at same or different dates and times”)…
an output device operably connected to the at least one processor (Kassem: column 6, lines 11-18) and configured to display the graphical representation of the processed information based on the time-dependent ECG waveform, the at least one non-ECG graphical event indicator, and the at least one visual indication generated based on the non-ECG data (Kassem: column 6, line 59 – column 7, line 14).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the generation of a graphical representation comprising a time-dependent ECG waveform and non-ECG graphical event indicator, as taught by Kassem, within the system of Kaib, with the motivation of “[facilitating] quick detection and identification of changes in the patient’s condition, thereby facilitating quick, effective treatment of the patient” (Kassem: column 5, lines 2-5).
Yet, Kaib and Kassem do not explicitly teach, but Molettiere teaches, in the same field of endeavor,
(Molettiere: ¶ 0051; ¶ 0085); and 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the visual indication indicating a body position of the patient or a type of physical activity being performed by the patient during a selected discrete time, as taught by Molettiere, with the system of Kaib and Kassem, with the motivation of “allow the user to quickly review and comprehend data from many different devices with varying sampling frequencies” (Molettiere: ¶ 0150).
Regarding (previously presented) claim 5, Kaib, Kassem, and Molettiere teach the system of claim 1, wherein the cardiac events comprise one or more of: a patient-initiated event, a remotely triggered event, a device-initiated event, and a cardiac arrhythmia event (Kaib: ¶ 0050-0055; ¶ 0093).
The obviousness of combining the teachings of Kaib, Kassem, and Molettiere are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 8, Kaib, Kassem, and Molettiere teach the system of claim 1, wherein the cardiac events comprise a false alarm to the patient (Kaib: ¶ 0057, i.e., Examiner interprets the “event” wherein “a treatment protocol…may be aborted where an abnormality resolves or another patient response is received prior to delivery of the therapeutic shock” as the claimed false alarm) and the graphical representation provides a reviewer with an ability to determine a potential cause of the false alarm, and wherein the at least one non-ECG graphical event indicator provides the reviewer with an ability to review information about the one or more non-ECG events with respect to the at least one of the time of occurrence and the time period associated with the false alarm to determine the potential cause of the false alarm (Kassem: column 18, line 56 – column 19, line 52, i.e., Examiner interprets the “provides a reviewer with an ability to determine” as intended use, which does not distinguish the claimed invention from the prior art. Kassem teaches an “alarm marker…positioned within the graphical display adjacent the dates and times corresponding to the alarm state, e.g., adjacent the trendline within the graphical display at the corresponding date and time…for different physiological parameters,” providing information for a reviewer to determine a potential cause of the alarm, which in the context of Kaib, a person having ordinary skill in the art would have understood could be a false alarm).
The obviousness of combining the teachings of Kaib, Kassem, and Molettiere are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 10, Kaib, Kassem, and Molettiere teach the system of claim 1, wherein the graphical representation provides a reviewer with an ability to review information about one or more of a system, subsystem, and a component of the wearable medical device during analysis of the cardiac events (Kassem: column 18, line 56 – column 19, line 52, i.e., Examiner interprets the “alarm marker within the graphical display of the physiological parameter which had one or more alarm states during the trend time period shown in the trends window 310” as the claimed information about a system, subsystem, and a component of the wearable medical device during analysis of the cardiac events because the “alarm” is generated by information from wearable sensing devices).
The obviousness of combining the teachings of Kaib, Kassem, and Molettiere are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 12, Kaib, Kassem, and Molettiere teach the system of claim 1, wherein the one or more non-ECG events further comprise one or more of a non-ECG physiological event, a device-initiated non-ECG event, and an event related to a patient location (Kaib: ¶ 0078, i.e., “processing of motion data may be used to determine if there has been a change in the patient's gait or an increase in swaying while walking”; ¶ 0079, i.e., “using the motion sensors 208, the wearable medical device controller 100 can determine the patient's body position and orientation, for instance, whether the patient is standing, sitting, walking or lying down in a prone, supine or on her side”; ¶ 0080-0082).
The obviousness of combining the teachings of Kaib, Kassem, and Molettiere are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 14, Kaib, Kassem, and Molettiere teach the system of claim 1, wherein the at least one non-ECG graphical event indicator for the identified one or more non-ECG events further comprises information relating to one or more of: patient body position, patient body (Kassem: column 18, line 56 – column 19, line 52, i.e., “the trends window 310 can be configured to include an alarm marker within the graphical display of the physiological parameter which had one or more alarm states during the trend time period shown in the trends window 310…The alarm marker can be positioned within the graphical display adjacent the dates and times corresponding to the alarm state, e.g., adjacent the trendline within the graphical display at the corresponding date and time. Being positioned adjacent the dates and times corresponding to the alarm state can facilitate comparison of alarm states for different physiological parameters because the alignment/misalignment of the alarm markers can be easily visually compared as being at same or different dates and times”), movement speed, and/or movement rate.
The obviousness of combining the teachings of Kaib, Kassem, and Molettiere are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 15, Kaib, Kassem, and Molettiere teach the system of claim 1, wherein the at least one visual indication comprises a visual indicator that the patient is laying down, sitting, standing, walking, or running (Molettiere: ¶ 0085).
The obviousness of combining the teachings of Kaib, Kassem, and Molettiere are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 18, Kaib, Kassem, and Molettiere teach the system of claim 1, wherein the graphical representation of the information further comprises at least one overall metric calculated from the received ECG recordings and non-ECG data from the wearable medical device, the overall metric comprising one or more of: a number of treatments administered by the wearable medical device over the time intervals, an amount of time with normal cardiac activity over the time intervals, an amount of time with abnormal cardiac activity over the time intervals, an amount of time in which the received information includes signal noise above a threshold amount, a patient active time over the time intervals (Molettiere: ¶ 0151, i.e., “totals of data are selectively provided to the user in a similar manner including…hours of a specific activity or combination of activities such as walking, biking, running, and/or swimming”), a device wear time over the time intervals, a number of 
The obviousness of combining the teachings of Kaib, Kassem, and Molettiere are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 19, Kaib teaches a computer-implemented method for providing a graphical representation of information, the method comprising: 
processing information received from a wearable medical device (Kaib: figure 2, element 200, i.e., “Wearable Defibrillator”; ¶ 0075; ¶ 0041) by 
receiving a plurality of ECG recordings for time intervals including cardiac events from the wearable medical device (Kaib: ¶ 0041, i.e., “recorded data is accumulated on the remote server”; ¶ 0051-0055; ¶ 0093, i.e., “events that may be detected by execution of the act 404 include any of the events described herein, such as cardiac arrhythmias, syncope precursors, and user-initiated events”; ¶ 0094, i.e., “the event manager records the event by storing information descriptive of the event in data storage. This event information may include information descriptive of the type of event, the timing of the event, ECG (or other) signals associated with the event”), 
receiving and processing (Kaib: ¶ 0041, i.e., “recorded data is accumulated on the remote server…this large volume of data may be analyzed using a variety of techniques to extract knowledge regarding the root cause or causes of a patient's symptoms. The analysis techniques used to mine this data may include correlation analysis, data variable comparisons, sandbox playing, discovery processes, iterative testing, looking for relations, subtraction, injection, and timeline matchup”) non-ECG data for the time intervals including the cardiac events and for time intervals without the cardiac events to identify one or more non-ECG events, wherein the non-ECG data is generated by one or more of a motion sensor, a single axis accelerometer, a multi-axis accelerometer, or a gyroscope, and wherein the one or more non-ECG events are related to movement or physical activity by a patient identified based on the non-ECG data generated by the one or more non-ECG sensors (Kaib: ¶ 0032, i.e., “a wearable defibrillator that is configured to record data descriptive of…physical activities”; ¶ 0077, i.e., “the wearable defibrillator 200 may collect, store…and patient activity (from the motion sensors 208)”; ¶ 0078, i.e., “processing of motion data may be used to determine if there has been a change in the patient's gait or an increase in swaying while walking”; ¶ 0079, i.e., “using the motion sensors 208, the wearable medical device controller 100 can determine the patient's body position and orientation, for instance, whether the patient is standing, sitting, walking or lying down in a prone, supine or on her side”; ¶ 0080-0082), 
determining at least one of times of occurrences and time periods associated with the cardiac events during the time intervals including the cardiac events based on the plurality of ECG recordings (Kaib: ¶ 0094, i.e., “this event information may include information descriptive of the type of event, the timing of the event”), 
determining at least one of times of occurrences and time periods associated with the one or more non-ECG events based on the non-ECG data (Kaib: ¶ 0080, i.e., “the wearable medical device controller 100 identifies the detected dyskinesia as a precursor event”; ¶ 0094, i.e., “this event information may include information descriptive of the type of event, the timing of the event”), 
identifying the one or more non-ECG events occurring during time periods between the plurality of ECG recordings based on the determined at least one of times of occurrence and the time periods associated with the cardiac events and with the one or more non-ECG events (Kaib: ¶ 0091, i.e., Examiner interprets the “syncopal episode” as the claimed non-ECG event because “physiological data” (which includes the ECG recordings and cardiac events) is recorded “before, during, and after a patient experiences the syncopal episode”), 
Yet, Kaib does not explicitly teach, but Kassem teaches, in the same field of endeavor,
generating a graphical representation of the processed information (Kassem: figure 9, element 310, i.e., the trends window; column 18, line 56 – column 19, line 52, i.e., “the trends window 310 can be configured to include an alarm marker within the graphical display of the physiological parameter which had one or more alarm states during the trend time period shown in the trends window 310”), the graphical representation comprising: 
(Kassem: figure 9, i.e., the trends window 310 includes waveform in display section 388 depicting “HR”; column 15, lines 31-50); 
at least one non-ECG graphical event indicator for the identified one or more non-ECG events for times of occurrences or time periods between the plurality of ECG recordings (Kassem: column 18, line 56 – column 19, line 52, i.e., Examiner interprets the non-ECG events being identified from data from a motion sensor, a single axis accelerometer, a multi-axis accelerometer, or a gyroscope is not functionally related to the continuous timeline comprising a non-ECG graphical event indicator for non-ECG events occurring during the time periods between the plurality of ECG recordings, and does not distinguish the claimed invention from the prior art. Kassem teaches an “alarm marker…positioned within the graphical display adjacent the dates and times corresponding to the alarm state, e.g., adjacent the trendline within the graphical display at the corresponding date and time…for different physiological parameters,” which in the context of Kaib, a person having ordinary skill in the art would have understood could be non-ECG events identified from data from a motion sensor, a single axis accelerometer, a multi-axis accelerometer, or a gyroscope), the at least one non-ECG graphical event indicator (i) indicating the time of occurrence for the non-ECG event and (ii) further comprising an indication that the identified non-ECG event occurred during the time periods between the plurality of ECG recordings (Kassem: column 18, line 56 – column 19, line 52, i.e., “the trends window 310 can be configured to include an alarm marker within the graphical display of the physiological parameter which had one or more alarm states during the trend time period shown in the trends window 310…The alarm marker can be positioned within the graphical display adjacent the dates and times corresponding to the alarm state, e.g., adjacent the trendline within the graphical display at the corresponding date and time. Being positioned adjacent the dates and times corresponding to the alarm state can facilitate comparison of alarm states for different physiological parameters because the alignment/misalignment of the alarm markers can be easily visually compared as being at same or different dates and times”); 
(Kassem: column 18, line 56 – column 19, line 52, i.e., “the trends window 310 can be configured to include an alarm marker within the graphical display of the physiological parameter which had one or more alarm states during the trend time period shown in the trends window 310…The alarm marker can be positioned within the graphical display adjacent the dates and times corresponding to the alarm state, e.g., adjacent the trendline within the graphical display at the corresponding date and time. Being positioned adjacent the dates and times corresponding to the alarm state can facilitate comparison of alarm states for different physiological parameters because the alignment/misalignment of the alarm markers can be easily visually compared as being at same or different dates and times”)…; 
causing an output device (Kassem: column 6, lines 11-18) to display the graphical representation of the processed information based on the time-dependent ECG waveform, the at least one non-ECG graphical event indicator, and the at least one visual indication generated based on the non-ECG data (Kassem: column 6, line 59 – column 7, line 14).
The obviousness of combining the teachings of Kaib and Kassem are discussed in the rejection of claim 1, and incorporated herein.
Yet, Kaib and Kassem do not explicitly teach, but Molettiere teaches, in the same field of endeavor,
at least one visual indication generated based on the non-ECG data, the at least one visual indication indicating at least one of (i) a body position of the patient during a selected discrete time or (ii) a type of physical activity being performed by the patient during the selected discrete time (Molettiere: ¶ 0051; ¶ 0085); 
The obviousness of combining the teachings of Kaib, Kassem, and Molettiere are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 24, Kaib teaches a system for providing dynamic viewing of information, the system comprising: 
(Kaib: figure 2, element 200, i.e., “Wearable Defibrillator”; ¶ 0075) comprising: 
one or more ECG sensors configured to detect an ECG signal of a patient (Kaib: figure 2, element 202, i.e., “ECG Sensor(s)”; ¶ 0075; ¶ 0077, i.e., “collect…body impedance (from the ECG sensors 202 or EEG sensors 204)”); 
one or more non-ECG sensors configured to detect one or more non-ECG signals, the one or more non-ECG sensors comprising a motion sensor, a single axis accelerometer, a multi-axis accelerometer, or a gyroscope (Kaib: figure 2, element 208, i.e., “Motion Sensor(s)”; ¶ 0075; ¶ 0077, i.e., “collect…patient activity (from the motion sensors 208)”); 
a memory in communication with the sensors (Kaib: figure 1, i.e., “Wearable Medical Device Controller” 100 includes “Data Storage” 104 in communication with “Sensor Interface” 112; ¶ 0046; ¶ 0061), the memory configured to store the detected ECG and non-ECG signals of the patient (Kaib: ¶ 0046, i.e., “the data storage 104 includes event profile information 116 and other event information. In some embodiments, the data storage 104 includes sufficient capacity to store 2 or more weeks of physiological information”; ¶ 0077, i.e., “the wearable defibrillator 200 may collect, store…body impedance (from the ECG sensors 202 or EEG sensors 204)…and patient activity (from the motion sensors 208)”; ¶ 0094); and 
at least one wearable device processor in communication with the sensors and memory (Kaib: figure 1, i.e., “Wearable Medical Device Controller” 100 includes “Processor” 118 in communication with “Data Storage” 104 and “Sensor Interface” 112; ¶ 0046), configured to: 
process the ECG signals from the one or more ECG sensors to detect cardiac events in the ECG signals (Kaib: ¶ 0048; ¶ 0051-0055); 
wirelessly (Kaib: ¶ 0068; ¶ 0070) transmit a plurality of ECG recordings generated from the ECG signals for time intervals including the cardiac events (Kaib: ¶ 0041, i.e., “the wearable defibrillator transmits recorded data”; ¶ 0093, i.e., “events that may be detected by execution of the act 404 include any of the events described herein, such as cardiac arrhythmias, syncope precursors, and user-initiated events”; ¶ 0094, i.e., “the event manager records the event by storing information descriptive of the event in data storage. This event information may include information descriptive of the type of event, the timing of the event, ECG (or other) signals associated with the event”); and 
wirelessly (Kaib: ¶ 0068; ¶ 0070) transmit non-ECG data generated from the detected non-ECG signals for the time intervals including the cardiac events and for time intervals without cardiac events (Kaib: ¶ 0032, i.e., “a wearable defibrillator that is configured to record data descriptive of…physical activities”; ¶ 0041, i.e., “the wearable defibrillator transmits recorded data”; ¶ 0077, i.e., “the wearable defibrillator 200 may collect, store…and patient activity (from the motion sensors 208)”); 
at least one processor remote from and in wireless communication with the wearable medical device configured to process information received from the wearable medical device (Kaib: ¶ 0041, i.e., Examiner interprets the “remote server” as the claimed remote processor because it communicates with the “wearable defibrillator” via “network interface” which includes wireless technologies and wherein, “this large volume of data may be analyzed”) by: 
receiving the plurality of ECG recordings for the time intervals including the cardiac events (Kaib: ¶ 0041, i.e., “recorded data is accumulated on the remote server”), 
receiving and processing (Kaib: ¶ 0041, i.e., “recorded data is accumulated on the remote server…this large volume of data may be analyzed using a variety of techniques to extract knowledge regarding the root cause or causes of a patient's symptoms. The analysis techniques used to mine this data may include correlation analysis, data variable comparisons, sandbox playing, discovery processes, iterative testing, looking for relations, subtraction, injection, and timeline matchup”) the non-ECG data to identify one or more non-ECG events, wherein the one or more non-ECG events are related to movement or physical activity of the patient identified based on the non-ECG data generated by the one or more non-ECG sensors (Kaib: ¶ 0078, i.e., “processing of motion data may be used to determine if there has been a change in the patient's gait or an increase in swaying while walking”; ¶ 0079, i.e., “using the motion sensors 208, the wearable medical device controller 100 can determine the patient's body position and orientation, for instance, whether the patient is standing, sitting, walking or lying down in a prone, supine or on her side”; ¶ 0080-0082), and 
Yet, Kaib does not explicitly teach, but Kassem teaches, in the same field of endeavor,
generating a graphical representation of the plurality of ECG recordings and the non-ECG data (Kassem: figure 9, element 310, i.e., the trends window; column 15, lines 31-50, i.e., Examiner interprets the non-ECG data being from a motion sensor, a single axis accelerometer, a multi-axis accelerometer, or a gyroscope is not functionally related to the generation of a graphical representation of ECG recordings and non-ECG data, and does not distinguish the claimed invention from the prior art. Kassem teaches “graphical displays…for Pb02, Tb, and HR,” which in the context of Kaib, a person having ordinary skill in the art would have understood could be ECG recordings and non-ECG data from a motion sensor, a single axis accelerometer, a multi-axis accelerometer, or a gyroscope), the graphical representation comprising 
a continuous timeline (Kassem: figure 9, element 310, i.e., Examiner interprets the trends window as the claimed continuous timeline; column 15, lines 31-50; column 18, line 56 – column 19, line 52, i.e., “the trend time period shown in the trends window 310”) comprising (i) first portions based on both the plurality of ECG recordings and the non-ECG data, the first portions comprising a time-dependent ECG waveform generated from the plurality of ECG recordings (Kassem: figure 9, i.e., the trends window 310 includes waveform in display section 388 depicting “HR”; column 15, lines 31-50) and at least one non-ECG graphical event indicator of the non-ECG data for time intervals including the cardiac events (Kassem: column 18, line 56 – column 19, line 52, i.e., “the trends window 310 can be configured to include an alarm marker within the graphical display of the physiological parameter which had one or more alarm states during the trend time period shown in the trends window 310…The alarm marker can be positioned within the graphical display adjacent the dates and times corresponding to the alarm state, e.g., adjacent the trendline within the graphical display at the corresponding date and time. Being positioned adjacent the dates and times corresponding to the alarm state can facilitate comparison of alarm states for different physiological parameters because the alignment/misalignment of the alarm markers can be easily visually compared as being at same or different dates and times”), and (ii) second portions for time periods occurring between the plurality of ECG recordings based only on the non-ECG data, the second portions of the continuous timeline comprising timeline segments connecting the time-dependent ECG waveforms of the first portions (Kassem: figure 9, i.e., Examiner interprets the graphical displays 348, 390, 392 depicting “ICP,” “PbO2,” “Tb,” respectively, in the trends window 310 as the claimed second portions because they comprise timeline segments related to the time-dependent ECG waveforms by the same time frame; column 15, lines 31-50) and at least one non-ECG graphical event indicator for the one or more non-ECG events occurring during the time periods between the plurality of ECG recordings (Kassem: column 18, line 56 – column 19, line 52, i.e., Examiner interprets the non-ECG events being identified from data from a motion sensor, a single axis accelerometer, a multi-axis accelerometer, or a gyroscope is not functionally related to the continuous timeline comprising a non-ECG graphical event indicator for non-ECG events occurring during the time periods between the plurality of ECG recordings, and does not distinguish the claimed invention from the prior art. Kassem teaches an “alarm marker…positioned within the graphical display adjacent the dates and times corresponding to the alarm state, e.g., adjacent the trendline within the graphical display at the corresponding date and time…for different physiological parameters,” which in the context of Kaib, a person having ordinary skill in the art would have understood could be non-ECG events identified from data from a motion sensor, a single axis accelerometer, a multi-axis accelerometer, or a gyroscope), the at least one non-ECG graphical event indicator (i) indicating the time of (Kassem: column 18, line 56 – column 19, line 52, i.e., “the trends window 310 can be configured to include an alarm marker within the graphical display of the physiological parameter which had one or more alarm states during the trend time period shown in the trends window 310…The alarm marker can be positioned within the graphical display adjacent the dates and times corresponding to the alarm state, e.g., adjacent the trendline within the graphical display at the corresponding date and time. Being positioned adjacent the dates and times corresponding to the alarm state can facilitate comparison of alarm states for different physiological parameters because the alignment/misalignment of the alarm markers can be easily visually compared as being at same or different dates and times”); and 
at least one visual indication generated based on the non-ECG data (Kassem: column 18, line 56 – column 19, line 52, i.e., “the trends window 310 can be configured to include an alarm marker within the graphical display of the physiological parameter which had one or more alarm states during the trend time period shown in the trends window 310…The alarm marker can be positioned within the graphical display adjacent the dates and times corresponding to the alarm state, e.g., adjacent the trendline within the graphical display at the corresponding date and time. Being positioned adjacent the dates and times corresponding to the alarm state can facilitate comparison of alarm states for different physiological parameters because the alignment/misalignment of the alarm markers can be easily visually compared as being at same or different dates and times”)…; and 
at least one user interface configured to be displayed on an output device operably connected to the at least one processor (Kassem: column 6, lines 11-18), the at least one user interface displaying 
(Kassem: column 6, line 59 – column 7, line 14), and 
a slider configured to be manipulated along the continuous timeline by a user, the slider being configured to select the discrete time within the time intervals for the at least one visual indication, 
wherein manipulation of the slider along the continuous timeline changes the selected discrete time, thereby causing the at least one user interface to update the at least one visual indication generated based on the non-ECG data of the displayed graphical representation (Kassem: column 21, line 60 - column 22, line 27, i.e., “the scroll bar 309 can thus be configured to select a same specific date and time for each of at least the displayed physiological parameters such that data for each of at least the displayed physiological parameters at the selected date and time can be provided on the display screen 300. The display screen 300 can thus be configured to provide a snapshot of the patient's condition at the selected date and time”).
The obviousness of combining the teachings of Kaib and Kassem are discussed in the rejection of claim 1, and incorporated herein.
Yet, Kaib and Kassem do not explicitly teach, but Molettiere teaches, in the same field of endeavor,
at least one visual indication generated based on the non-ECG data, the at least one visual indication indicating at least one of (i) a body position of the patient during a selected discrete time or (ii) a type of physical activity being performed by the patient during the selected discrete time (Molettiere: ¶ 0051; ¶ 0085); and 
The obviousness of combining the teachings of Kaib, Kassem, and Molettiere are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 26, Kaib, Kassem, and Molettiere teach the system of claim 24, wherein the visual indication further comprises an indication of one or more of patient physiological status for the selected discrete time and/or an indication of device status for the selected discrete time (Molettiere: ¶ 0085).

Regarding (previously presented) claim 27, Kaib, Kassem, and Molettiere teach the system of claim 1, wherein the graphical representation further comprises at least one graphical indication for distinguishing between the time intervals including the cardiac events and the time intervals without cardiac events between the plurality of ECG recordings (Kassem: column 18, line 56 – column 19, line 52, i.e., “the alarm marker can have a variety of configurations, e.g., a highly color-contrasted portion of the trends window 310, a symbol shown on the trends window 310, shading within the trends window 310, a bolded portion of the trendline, a line adjacent the trendline, etc.”)….
The obviousness of combining the teachings of Kaib, Kassem, and Molettiere are discussed in the rejection of claim 1, and incorporated herein.
Regarding (new) claim 29, Kaib, Kassem, and Molettiere teach the system of claim 1, wherein the output device is further configured to update the at least one visual indication generated based on the non-ECG data based on a received selection of another discrete time (Kassem: column 21, line 60 - column 22, line 27, i.e., “the scroll bar 309 can thus be configured to select a same specific date and time for each of at least the displayed physiological parameters such that data for each of at least the displayed physiological parameters at the selected date and time can be provided on the display screen 300. The display screen 300 can thus be configured to provide a snapshot of the patient's condition at the selected date and time”).
The obviousness of combining the teachings of Kaib, Kassem, and Molettiere are discussed in the rejection of claim 1, and incorporated herein.
Regarding (new) claim 30, Kaib, Kassem, and Molettiere teach the computer-implemented method of claim 19, further comprising updating, with the output device, the at least one visual indication generated based on the non- ECG data based on a selection of another discrete time received by the output device (Kassem: column 21, line 60 - column 22, line 27, i.e., “the scroll bar 309 can thus be configured to select a same specific date and time for each of at least the displayed physiological parameters such that data for each of at least the displayed physiological parameters at the selected date and time can be provided on the display screen 300. The display screen 300 can thus be configured to provide a snapshot of the patient's condition at the selected date and time”).
The obviousness of combining the teachings of Kaib, Kassem, and Molettiere are discussed in the rejection of claim 1, and incorporated herein.
Claims 6-7, 11, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kaib et al. (U.S. Patent App. Pub. No. US 2013/0324868 A1, hereinafter referred to as "Kaib") in view of Kassem et al. (U.S. Patent No. US 9,730,648 B2, hereinafter referred to as "Kassem") and Molettiere et al. (U.S. Patent App. Pub. No. US 2014/0164611 A1, hereinafter referred to as "Molettiere"), as applied to claims 1, 5, 8, 10, 12, 14-15, 18-19, 24, 26-27, 29-30 above, and further in view of Kouchi et al. (U.S. Patent No. US 8,781,751 B2, hereinafter referred to as "Kouchi").
Regarding (currently amended) claim 6, Kaib, Kassem, and Molettiere teach the system of claim 1.
Yet, Kaib, Kassem, and Molettiere do not explicitly teach, but Kouchi teaches, in the same field of endeavor, wherein the one or more non-ECG events further comprise an electrode noise event (Kouchi: column 11, lines 61-64, i.e., “noises with abnormal periods may be generated…depending on the motion of the patient during the measurement of electrocardiograms”) and the at least one non-ECG graphical event indicator provides a reviewer with an ability to determine a potential cause of the electrode noise event (Kassem: column 18, line 56 – column 19, line 52, i.e., Examiner interprets the “provides a reviewer with an ability to determine” as intended use, which does not distinguish the claimed invention from the prior art. Kassem teaches an “alarm marker…positioned within the graphical display adjacent the dates and times corresponding to the alarm state, e.g., adjacent the trendline within the graphical display at the corresponding date and time…for different physiological parameters,” providing information for a reviewer to determine a potential cause of the alarm, which in the context of Kouchi, a person having ordinary skill in the art would have understood could be an electrode noise event).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include one or more non-ECG events comprising an electrode noise event, as taught by Kouchi, with the system of Kaib, Kassem, and Molettiere, with the motivation of (Kouchi: abstract).
Regarding (currently amended) claim 7, Kaib, Kassem, and Molettiere teach the system of claim 1.
Yet, Kaib, Kassem, and Molettiere do not explicitly teach, but Kouchi teaches, in the same field of endeavor, wherein the one or more non-ECG events further comprise an electrode fall-off event and the at least one non-ECG graphical event indicator provides the reviewer with an ability to determine a potential cause of the electrode fall-off event (Kouchi: column 16, lines 23-31).
The obviousness of combining the teachings of Kaib, Kassem, Molettiere, and Kouchi are discussed in the rejection of claim 6, and incorporated herein.
Regarding (previously presented) claim 11, Kaib, Kassem, and Molettiere teach the system of claim 10.
Yet, Kaib, Kassem, and Molettiere do not explicitly teach, but Kouchi teaches, in the same field of endeavor, wherein the information about the one or more of the system, subsystem, and the component of the wearable medical device includes battery information, electrode status information (Kouchi: column 16, lines 23-31), and controller status information.
The obviousness of combining the teachings of Kaib, Kassem, Molettiere, and Kouchi are discussed in the rejection of claim 6, and incorporated herein.
Regarding (currently amended) claim 16, Kaib, Kassem, and Molettiere teach the system of claim 12.
Yet, Kaib, Kassem, and Molettiere do not explicitly teach, but Kouchi teaches, in the same field of endeavor, wherein the at least one non-ECG graphical event indicator for the identified one or more non-ECG events further comprises an indication representative of a device-initiated event comprising one or more of: a number of device faults over the time intervals (Kouchi: column 16, lines 23-37), pulse voltage information (Kouchi: figure 5, i.e., the vertical axis of the ST level trend graph is voltage in terms of “mV”), pulse current information (Kouchi: column 22-37), a number of abnormal device shutdowns over the time intervals, diagnostic test results (Kouchi: figure 5, i.e., “Diagnostic Information” in the lower right-hand corner of “Display” 14), and/or electrode noise information (Kouchi: column 14, lines 48-51).
The obviousness of combining the teachings of Kaib, Kassem, Molettiere, and Kouchi are discussed in the rejection of claim 6, and incorporated herein.
Regarding (currently amended) claim 17, Kaib, Kassem, Molettiere, and Kouchi teach the system of claim 16, wherein the at least one non- ECG graphical event indicator comprises an icon, and wherein at least a portion of the icon has a first appearance when there are no faults over the time intervals and at least a portion of the icon has a second appearance when there are one or more faults over the time intervals (Kouchi: abstract, lines 3-9; column 7, lines 35-43).
The obviousness of combining the teachings of Kaib, Kassem, Molettiere, and Kouchi are discussed in the rejection of claim 6, and incorporated herein.
Response to Arguments
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 11/13/2020.
In the remarks, Applicant argues in substance that:
Regarding the 101 rejections, 
“the claims are not "directed to" an abstract idea” because “claim limitations cannot practically be performed mentally. In particular, the wearable medical device comprising "a motion sensor, a single axis accelerometer, a multi-axis accelerometer, or a gyroscope" is not a mental process. Wireless transmission of ECG data for cardiac events and wireless transmission of non-ECG data for the time intervals including the cardiac events and for time intervals without cardiac events is not a mental process. Generation of a graphical representation comprising the time-dependent ECG waveform, the non-ECG graphical event indicator, and the visual indicator that indicates body position or a type of physical activity of the patient also is not a mental process. Further, the output device configured to display the generated graphical representation of the processed information is not a mental process”;
“the claimed subject matter is integrated into a practical application” because “the claims are directed to a practical application including an improved system (a system comprising a wearable medical device, at least one processor remote from the wearable medical device, and an output device or user interface) that permits a user to manipulate a graphical representation to display visual indications for limited subsets of patient ECG and non-ECG data to provide context for identified cardiac events“; “the claimed system provides practical improvements to technology including, but not limited to, a system (e.g., "a wearable medical device" and "at least one processor remote from and in wireless communication with the wearable medical device") comprising an improved "output device" and/or "user interface" that displays "a graphical representation of the processed information" including a visual indication showing patient "body position" or "physical activity" information for a selected discrete time”; “the improved "user interface" allows the user to make selections to update the graphical representation to show, for example, patient body position or type of physical activity performed at different discrete times”;
“the claims recite an "inventive concept"” because “the claims include features that are not well-understood, routine, or conventional activity in the field. In particular, Applicant submits that a system comprising the wearable medical device in wireless communication with the "at least one processor remote from ... the wearable medical device configured to process information received from the wearable medical device by ... generating a graphical representation of the processed information for the identified events" including features recited in independent claims 1, 9, and 24 is not well-known or conventional”; “an output device and/or user interface that displays "the graphical representation of the processed information based on the time-dependent ECG waveform, the at least one non-ECG graphical event indicator, and the at least one visual indication generated based on the non-ECG data" is not well-known or conventional.”
Regarding the 103 rejections, the cited prior art references do not teach the amended limitations because “the "subcutaneous electrodes" of Belalcazar are not "a motion sensor, a single axis accelerometer, a multi-axis accelerometer, or a gyroscope"”; “the bar graph of Belalcazar is not at least one visual indication indicating "(i) a body position of the patient during a selected discrete time or (ii) a type of physical activity being performed by the patient during the selected discrete time." For example, the Belalcazar bar graphs fail to indicate, among other things, the "body position" or "type of physical activity" of the patient, as recited in amended independent claim 1. Further, Belalcazar is entirely silent regarding any way for determining "body position" or the "type of physical activity being performed" based on non-ECG data (e.g., data for non-cardiac muscle groups)."” 
In response to Applicant’s argument that (a) regarding the 101 rejections:
It is respectfully submitted that the claims of the present invention covers managing personal behavior or relationships or interactions between people in the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, and not performance of the limitation in the mind in the “Mental Processes” grouping; as such, Applicant’s arguments and remarks with regard to the performance of the limitation in the mind in the “Mental Processes” grouping are moot. It is respectfully submitted that Examiner maintains the 101 rejections of claims 1, 5-8, 10-12, 14-19, 24, 26-27, 29-30, which have been updated to address Applicant’s amendments and remarks and to comply with the 2019 Revised Patent Subject Matter Eligibility Guidance in the above Office Action.
In response to Applicant’s argument that (b) regarding the 103 rejections, the cited prior art references do not teach the amended limitations because “the "subcutaneous electrodes" of Belalcazar are not "a motion sensor, a single axis accelerometer, a multi-axis accelerometer, or a gyroscope"”; “the bar graph of Belalcazar is not at least one visual indication indicating "(i) a body position of the patient during a selected discrete time or (ii) a type of physical activity being performed by the patient during the selected discrete time." For example, the Belalcazar bar graphs fail to indicate, among other things, the "body position" or "type of physical activity" of the patient, as recited in amended independent claim 1. Further, Belalcazar is entirely silent regarding any way for determining "body position" or the "type of physical activity being performed" based on non-ECG data (e.g., data for non-cardiac muscle groups)"”: 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571) 272-8317. The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.H./Examiner, Art Unit 3626 


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626